Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 	The abstract has been rewritten in a single paragraph as follows:

ABSTRACT
 	A processing element and an operating method thereof in a neural network are disclosed. The processing element may include a first multiplexer selecting one of a first value stored in a first memory and a second value stored in a second memory, a second multiplexer selecting one of a first data input signal and an output value of the first multiplexer, a third multiplexer selecting one of the output value of the first multiplexer and a second data input signal, a multiplier multiplying an output value of the second multiplexer by an output value of the third multiplexer, a fourth multiplexer for selecting one of the output value of the second multiplexer and an output value of the multiplier, and a third memory storing an output value of the fourth multiplexer. 
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record does not teach or fairly suggest a processing element in a neural network having a combination of elements as recited in claim 1, including: a first multiplexer selecting one of a first value; a second multiplexer selecting one of a first data input signal and an output value of the first multiplexer; a third multiplexer selecting one of the output value of the first multiplexer and a second data input signal; a multiplier multiplying an output value of the second multiplexer by an output value of the third multiplexer; and a fourth multiplexer for selecting one of the output value of the second multiplexer and an output value of the multiplier;  or having a combination of element as recited in claims 15, including: a first multiplexer selecting a first value among the first value and a first data input signal; a second multiplexer selecting a second data input signal among the first value and the second data input signal; a multiplier multiplying the first value by an output value of the second multiplexer; a comparator comparing the first value with a predetermined reference value; and a third multiplexer selecting one of an output value of the first multiplexer and an output value of the multiplier according to the comparison result of the comparator; or a method of operating a processing element in a neural network having a combination of steps as recited in claim 18, including: selecting, by a first multiplexer, a first data input signal among a first value stored in a first register and the first data input signal; selecting, by a second multiplexer, a second data input signal among the first value and the second data input signal; generating a second value that is a value obtained by multiplying the first data input signal by the second data input signal; and storing the second value in the first register.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon disclosing processing elements comprising multiplexers, multipliers and registers is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CHUONG D NGO/Primary Examiner, Art Unit 2182